DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-4 have been examined and are pending.


Claim Objections

Claim 1-4 are objected because of the following ambiguities: 

Claim 1 and Claim 2 recited: “an AP node to which one or more sensors are connected”

Claim 3 and Claim 4 recited: “wherein the AP node first requests each of the DB nodes to register storage data”

“AP” and “DB” appear to be acronyms and no description of these acronyms are found in the disclosure. It is there unclear what AP node and DB nodes represent. Examiner suggests that Applicant amend the claims as the meaning of AP and DB. 

Claim Interpretation
The claim limitation “a receiving unit configured to” served as (A) a generic placeholder lacks sufficient structure for performing claimed function which is being modified by functional body: (B) “receive measurement data including values of a plurality of measurement items output from the sensors at a predetermined timing”, is corresponding structure for an action associated with “receiving unit”  and therefore,  (C) one skilled in the art could identify the structure “receiving unit” performing/acting adequate function of “receiving measurements data from sensors”

Accordingly based on 112(f) three prong analysis from above, the claimed limitation invokes 112(f) and Examiner find relevant descriptions of the claimed limitation in the paragraph [0054] “.. a data management apparatus connected to each of the sensors, in which each of the sensors includes: a storage configured to store a most recent value in units of measurement items; a determination unit configured to compare a current value related to each of the measurement items with the most recent value stored in the storage at a predetermined timing and then determine whether the value of each of the measurement items has changed..”


Claim Rejections - 35 USC§ 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2 are rejected under 35 U.S.C. 103 as being unpatentable over Stamatakis et al. US 10,263,841, hereinafter Stamatakis in view of WHITE, JR. et al. US 2016/0330534, hereinafter White and further in view of SAVOLAINEN US 2017 /0124534, hereinafter SAVOLAINEN.

As per claim 1, A data management system comprising: an AP node to which one or more sensors are connected; and a DB node connected to the AP node, (Stamatakis disclosed a method of receiving a set of sensor data (i.e., “a plurality of measurement”) via sensor data control system which controls a plurality of IoT devices over a wireless network) 
wherein the AP node includes: a receiving unit configured to receive measurement data including values of a plurality of measurement items output from the sensors at a predetermined timing; 
 (Stamatakis col.3 lines 51-55: For example, sensor data control system 220 can receive the latest sensor readings using HTTP POST methods from the plurality of monitored locations 210-n. Via web API 240, sensor data control system 220 can collect a first set of sensor data from a first plurality of sensors installed at a first monitored location, collect a second set of sensor data from a second plurality of sensors installed at a second monitored location)
Stamatakis col.8 lines 45-47: FIG.5 illustrates an example embodiment of a node device in the sensor network. As illustrated, node device 500 includes controller 510 and wireless transceiver 520.)

Furthermore, Stamatakis discloses a method of comparing the current configuration setting with the newly stored custom configuration (i.e., “compare the value included in the measurement data with the most recent value” as claimed) setting to determine if there is any changes to the setting:
a storage configured to store a most recent value in units of measurement items of each of the sensors; a determination unit configured to compare the value included in the measurement data with the most recent value stored in the storage and then determine whether the value of each of the measurement items has changed, every time the measurement data is output from the sensor; 
(Stamatakis Col. 12, lines 56-65: For example, when the system status update is received, sensor data control system 420 can compare the current configuration setting (e.g., default sensor data collection period) to the newly stored custom configuration setting in the database. When the comparison indicates that the current configuration does not match the newly stored custom configuration setting, then sensor data control system 420 can initiate the transmission of a configuration setup request having the newly stored custom configuration setting.)

Moreover, Stamatakis discloses a method of submitting configuration setting to sensor data control system using HTTP PUT method to update the unit configuration setting (i.e., “transmit the generated data to the DB node; and an overwriting unit configured to overwrite the most recent value” as claimed. Note that REST API PUT method is used for updating/overwriting existing value in the database:
a transmission unit configured to, in a case where there is a measurement item having a value change, generate storage data including the value of the measurement item for each of the measurement items and transmit the generated data to the DB node; and an overwriting unit configured to overwrite the most recent value in the storage with a newest value of the measurement item, and the DB node includes: 
(Stamatakis Col. 11, lines 44-55: In submitting configuration settings to sensor data control system 420, sensor application 430 can use an HTTP PUT method to update a configuration setting that controls a data collection period.)

With respect to claim 1, Stamatakis does not explicitly discloses a plurality of tables that stores a value included in the measurement data for each of the measurement items of each of the sensors. 
a plurality of tables that stores a value included in the measurement data for each of the measurement items of each of the sensors; 
However, White disclosed a step for receiving the registration message and creating or updating with a user entry (i.e., “stores a value included in the measurement data”) in the sensor database that associates the user identifier (“for each of the measurement items”)
(White [0048] In response to the device interface circuit 44 of the sensor data broker device 12 receiving the registration message 36, the processor circuit 46 of the sensor data broker device 12 in operation 66 can create or update a user entry in the sensor database 56 that associates the user identifier, MCD identifier, (and optionally MCD location) with an identifiable user account established for receiving incentive credits.)

(Furthermore, White discloses a method of configuring database for updating one or more of the sensor entries in the sensor database (i.e., “store the storage data transmitted from the AP node in a corresponding table”) received from any sensor consumer device and/or any mobile collector device having collected sensor data.) a storing unit configured to store the storage data transmitted from the AP node in a corresponding table;
 (White [0043] The processor circuit 46 of the sensor data broker device 12 in operation 62 is configured for updating one or more of the sensor entries in the sensor database 56 in response to the device interface circuit 44 receiving in operation 60 any new or updated location information received from any sensor consumer device 18 and/or any mobile collector device 16 having collected sensor data.)

Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of White into the combined system of Stamatakis for the advantageous purpose of enhance organizing IoT data entries into rows and columns wherein each row of a database table may correspond to an individual entry (i.e., IoT data) or a record of data (i.e., “a storing unit configured to store the storage data transmitted from the AP node in a corresponding table” as claimed) received from a sensor in the database.

(Moreover, Stamatakis does not explicitly discloses a step for generating parent data associated with the measurement data, and executes processing of assigning ID of the parent data to the storage data)  and a parent data registration table, and when the AP node generates one or more pieces of storage data related to at least one piece of measurement data, the AP node generates parent data associated with the measurement data, and executes processing of assigning ID of the parent data to the storage data, and after the AP node requests the DB node to register each of pieces of the storage data, 

Nonetheless, White disclosed creating a new entry in a sensor database (i.e., “generates parent data”) that associates the consumer identifier, (i.e., “associated with the measurement data”) corresponding payment identifier, (i.e., “assigning ID of the parent data to the storage data”) and address of the sensor consumer device. 
(*Note: Examiner read “parent data” based on [FIG.6] and paragraph [0095] of pending application where parent data represent an entry/record to a table with a unique id associate with a sensor id, a value of measurement obtained from a sensor and a timestamp when data was obtained from a device. 
(White [0040] The processor circuit 46 in operation 54 can create a database entry (e.g., a consumer entry) in a sensor database (56 of FIG. 1) that associates the consumer identifier, corresponding payment identifier, and address of the sensor consumer device 18 (e.g., Consumer ID=“B”, Payment ID=Acct_B”; IPv6=ABCD::B000).)

Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of White into the combined system of Stamatakis for the advantageous purpose of enhancing database management when there is an event for a new data entry occurred. As an example, if a new IoT device installed in the platform and starts collecting data, the teachings of White would allow the platform to create a new database entry for the device installed in a sensor database that associates the consumer/customer identifier to provide a service, eliminating an human effort to create an database record manually for the new entry of device in the platform.

Furthermore, Stamatakis does not explicitly discloses a step for the AP node canceling registration of the parent data, and the AP node sets only the storage data in which related parent data has been registered as a target of reference when a registration completion notification of any of the storage data has not arrived within a prescribed time:
and in a case where a registration completion notification regarding the all storage data has arrived from the DB node, the AP node requests the DB node to register the parent data, and in a case where a registration completion notification of any of the storage data has not arrived within a prescribed time, the AP node cancels registration of the parent data, and the AP node sets only the storage data in which related parent data has been registered as a target of reference and excludes storage data having no registration of related parent data from the target of reference at the time of reference to registered storage data.

However, Savolainen discloses a method of canceling the transaction (i.e., “the AP node cancels registration of the parent data”) in case of timeout (i.e., “any of the storage data has not arrived within a prescribed time”) or not receiving success notification back from an IoT client caused by error scenarios such as device running out of battery or loosing connectivity in the middle of transaction.
(Savolainen [0084] For additional reliability, further messages could be used. It is also possible to have error scenarios, such as devices running out of battery or losing connectivity middle of transactions. Some of these case can be handled by timeouts, e.g. Client wallet A 122 canceling transaction in case it does not hear success (or fail) of transaction in timely manner. As in all money uses, it could happen that Server wallet B 112 informs network about used cryptocurrency, even though IoT client 120 did not get service or Client wallet A 122 did not get success notification from IoT client 120.)

Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of Savolainen] into the combined system of Stamatakis for the advantageous purpose of providing a method of secure transaction for collecting IoT data over the wireless network. As an example, IoT devices are often connected via WiFi network wherein the condition of connection from device to the main platform are always ideal, may causing communication error.  The teachings of Savolainen would improve the security of data collection because it enforce reliability when error or premature transaction occurs during the data collection.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine White and SAVOLAINEN into the system of Stamatakis  because, they are analogous art as being directed to the same field of endeavor, a system, method and apparatus for configuring a node in a sensor network. (See Stamatakis Col.1, lines 29-31, White paragraph [0001]-[0004], SAVOLAINEN paragraph [0093], [0096] and [0099])
 
As per claim 2, A data management system comprising: one or more sensors that output values related to a plurality of measurement items at a predetermined timing; an AP node connected to each of the sensors; and a DB node connected to the AP node, wherein each of the sensors includes: a storage configured to store a most recent value in units of measurement items; a determination unit configured to compare a current value related to each of the measurement items with the most recent value stored in the storage at a predetermined timing and then determine whether the value of each of the measurement items has changed; an output unit configured to, in a case where there is a measurement item having a value change, output measurement data including the value of the measurement item to the AP node; and an overwriting unit configured to overwrite the most recent value in the storage with a newest value of the measurement item, the AP node includes: a receiving unit configured to receive measurement data output from each of the sensors; and a transmission unit configured to generate, for each of the measurement items, storage data including a value of each of the measurement items included in the measurement data and transmit the generated data to the DB node, and the DB node includes: a plurality of tables that stores a value included in the measurement data for each of the measurement items of each of the sensors; a storing unit configured to store the storage data transmitted from the AP node in a corresponding table; and a parent data registration table, and when the AP node generates one or more pieces of storage data related to at least one piece of measurement data, the AP node generates parent data associated with the measurement data, and executes processing of assigning ID of the parent data to the storage data, and after the AP node requests the DB node to register each of pieces of the storage data, and in a case where a registration completion notification regarding the all storage data has arrived from the DB node, the AP node requests the DB node to register the parent data, and in a case where a registration completion notification of any of the storage data has not arrived within a prescribed time, the AP node cancels registration of the parent data, and the AP node sets only the storage data in which related parent data has been registered as a target of reference and excludes storage data having no registration of related parent data from the target of reference at the time of reference to registered storage data.

Claim 2 is analogous to claim 1 and is rejected under the same rationale as indicated above.

Claims 3, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Stamatakis in view of White and further in view of SAVOLAINEN and Kim et al., US 2017 /0329918, hereinafter Kim.

As per claim 3, The data management system according to claim 1 comprising (Stamatakis does not explicitly discloses configuring a plurality of DB nodes each having a common table that stores identical data, wherein the AP node first requests each of the DB nodes to register storage data)
a plurality of DB nodes each having a common table that stores identical data, wherein the AP node first requests each of the DB nodes to register storage data, and requests each of the DB nodes to register the parent data at a point when a registration completion notification has arrived from any of the DB nodes for all the storage data, 

However, Kim disclosed a step for configuring a database schema structure in which separately storing in a plurality of tables by considering versatility, common information of IoT devices, dependent information to an IoT device object (i.e., “each having a common table that stores identical data” as claimed), and sensor information are separately stored in tables (i.e., “each of the DB nodes to register storage data”) of a device model, a device item, and a sensor, respectively, and the acquired health context information the acquired health context value, and a measurement unit are separately stored in each table (i.e., “each of the DB nodes to register the parent data at a point when a registration completion notification has arrived from any of the DB nodes”) of Measurement and Measurement Data
(Kim [0022] The platform may have a database schema structure in which various data acquired from the sensors of the IoT devices with heterogeneity are separately stored in a plurality of tables by considering versatility, common information of IoT devices, dependent information to an IoT device object, and sensor information are separately stored in tables of a device model, a device item, and a sensor, respectively, and the acquired health context information, the acquired health context value, and a measurement unit are separately stored in each table of Measurement and Measurement Data.)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of Kim into the combined system of Stamatakis for the advantageous purpose of providing improved means to manage a plurality of IoT data collected from the network using an identical database schema for an IoT hardware installed because, an IoT data collection platform may share identical database schema structure in which identical sensors of the IoT devices may be installed where each IoT sensors may collect data independently from various locations yet separately stores data in a plurality of tables by considering, common method of data collection using identical IoT devices. (See Kim paragraph [0022], [0037], [0075])

(Stamatakis does not explicitly discloses) and in a case where a registration completion notification for any of the storage data has not arrived from any of the DB nodes within a prescribed time, the AP node cancels registration of the parent data.
However, Savolainen discloses a method of canceling the transaction (i.e., “the AP node cancels registration of the parent data”) in case of timeout (i.e., “any of the storage data has not arrived within a prescribed time”) or not receiving success notification back from an IoT client caused by error scenarios such as device running out of battery or loosing connectivity in the middle of transaction.
(Savolainen [0084] For additional reliability, further messages could be used. It is also possible to have error scenarios, such as devices running out of battery or losing connectivity middle of transactions. Some of these case can be handled by timeouts, e.g. Client wallet A 122 canceling transaction in case it does not hear success (or fail) of transaction in timely manner. As in all money uses, it could happen that Server wallet B 112 informs network about used cryptocurrency, even though IoT client 120 did not get service or Client wallet A 122 did not get success notification from IoT client 120.)

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of Savolainen] into the combined system of Stamatakis for the advantageous purpose of providing a method of secure transaction for collecting IoT data over the wireless network. As an example, IoT devices are often connected via WiFi network wherein the condition of connection from device to the main platform are always ideal, may causing communication error.  The teachings of Savolainen would improve the security of data collection because it enforce reliability when error or premature transaction occurs during the data collection.

As per claim 4,	The data management system according to claim 2 comprising a plurality of DB nodes each having a common table that stores identical data, wherein the AP node first requests each of the DB nodes to register storage data, and requests each of the DB nodes to register the parent data at a point when a registration completion notification has arrived from any of the DB nodes for all the storage data, and in a case where a registration completion notification for any of the storage data has not arrived from any of the DB nodes within a prescribed time, the AP node cancels registration of the parent data.

Claim 4 is analogous to claim 3 and is rejected under the same rationale as indicated above.


Pertinent Prior Art

The following are prior art references made of record but not currently relied upon:

MANAGING A DATABASE MANAGEMENT SYSTEM USING A SET OF STREAM COMPUTING DATA, (Barsness et al., US 2018/0268001) - Disclosed aspects relate to managing a database management system (DBMS) using a set of stream computing data derived from a stream computing environment. The set of stream computing data which indicates a set of stream computing environment statistics may be collected with respect to the stream computing environment.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONGSUH PARK whose telephone number is (408) 918-7574.  The examiner can normally be reached on Monday - Friday 8:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978 EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHONGSUH PARK/Examiner, Art Unit 2154  
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154